DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23-24 are objected to because of the following informalities:  the status identifiers are incorrect; the claims are not withdrawn.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-11, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (2015/0065268).  Claims 1-2, Nakajima discloses cured product of a golf ball rubber composition containing (a) a base rubber, (b) an alpha beta unsaturated carboxylic acid having 3 to 8 carbon atoms and/or a metal salt thereof as a co-crosslinking agent [0045], (c) a crosslinking initiator (peroxide) [0031], (d) an antioxidant (applicant’s radical scavenger) such as Nocrac 200 [0049]. Nocrac is a hindered phenol type compound (see Shindo 2020/0001143 [0054]).  Nakajima does not disclose formulas (1) and (2).  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either
anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, the compositions are manufactured similarly and the ingredients are the same. While Nakajima does not directly disclose claimed formulas (1) and (2), since each of the claimed components is present and rendered obvious by the teachings of Nakajima, a person having ordinary skill in the art would have reasonably expected the disclosed composition to satisfy claimed formulas (1) and (2). Claim 4, the antioxidant (applicant’s radical scavenger) such as Nocrac 200 is present in the amount of 0.10 to 5 parts by weight [0049].  Claims 7-10, applicant claims the terpene is optional in the base claim (and/or) therefore the limitations regarding the terpene are satisfied. Claim 11, the rubber composition includes 0.1 to 5 parts of the crosslinking initiator peroxide [0031]. Claim 23, the composition may include zinc salt of pentachlorothiophenol [0043].  Claim 24, zinc salt of pentachlorothiophenol is present in the amount from 0.1 to 5 parts [0044].  While Nakajima does not directly disclose claimed formulas (1) and (2), since each of the claimed components is present and rendered obvious by the teachings of Nakajima, a person having ordinary skill in the art would have reasonably expected the disclosed composition to satisfy claimed formulas (1) and (2).

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. Applicant argues the composition in the prior art does not disclose applicant’s co-crosslinking agent (b) a divalent metal salt of an alpha beta unsaturated carboxylic acid having 3 to 8 carbon atoms and/or a metal salt thereof as a co-crosslinking agent. The specification provides examples for the co-crosslinking agent such as zinc acrylate.  Nakajima also discloses zinc acrylate as a co-crosslinking agent [0045].  Note, applicant’s (b) is compared to the co-crosslinking agent (E) in paragraph [0045], not C, the metal monocarboxylate. 
Applicant further argues (d) the radical scavenger and (e) the terpene resin are not present in the prior art.  Nakajima discloses an antioxidant (applicant’s radical scavenger) such as Nocrac 200 [0049]. Nocrac is a hindered phenol type compound (see Shindo 2020/0001143 [0054]). The terpene is optional as shown in the claim, and/or terpene.  Therefore, it is not required to be present in the prior art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
May 5, 2022